Citation Nr: 0326673	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  03-055 64	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of an initial 10 percent evaluation assigned to 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for GERD (effective 
from the date his claim for VA compensation for this 
disability was received on November 30, 2001) and denied his 
claim of entitlement to service connection for arthritis of 
the right shoulder.


FINDINGS OF FACT

1.  The veteran engaged in aerial combat during World War II 
and was a prisoner of war of the German government from July 
1944 to May 1945.

2.  The veteran's arthritis of his right shoulder is post-
traumatic in etiology and had its onset during service.


CONCLUSION OF LAW

The veteran's arthritis of the right shoulder was incurred in 
active service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With regard only to the specific issue of entitlement to 
service connection for arthritis of the right shoulder, we 
conclude that the notification and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 have been fully 
satisfied because this claim is being granted in full.  

Factual background and analysis: entitlement to service 
connection for arthritis of the right shoulder.

The veteran's service medical records show normal 
musculoskeletal findings with regard to his right shoulder on 
pre-enlistment examination in August 1942 and on flight 
physical examinations conducted in March 1943 and November 
1943.  

The veteran's service records show that he was aircraft 
crewman who served in the European Theater of Operations 
during World War II.  His military decorations include the 
Air Medal with second Oak Leaf Cluster and the Prisoner of 
War Medal.  During service he participated in aerial combat 
operations against Nazi Germany.  His aircraft was shot down 
and he was captured by the German government and was 
incarcerated as a prisoner of war (POW) from July 1944 to May 
1945, when he was finally liberated and repatriated at the 
close of the war.  Following his repatriation, the veteran 
was medically examined in October 1945 prior to his 
separation from service.  The examination report shows no 
abnormal musculoskeletal findings as they pertain to his 
right shoulder.  In December 1945 the veteran was honorably 
discharged from active duty.

An Air Force Reserve medical examination report dated 
September 1953 shows normal findings on evaluation of the 
veteran's upper extremities and musculoskeletal system.

Private medical treatment reports dated June 2000 and 
December 2000 show that the veteran was treated for 
complaints of right shoulder pain.  X-rays revealed calcific 
tendonitis and minimal osteoarthritic changes.  The 
impression was calcific tendonitis of the shoulder with 
impingement, cannot rule out rotator cuff tear.

On an April 2002 medical history questionnaire regarding the 
veteran's history when in captivity as a POW, he denied that 
he was ever beaten or physically assaulted by his captors and 
also denied feeling any aches or pains in his muscles or 
joints during his period of captivity.

The veteran was medically examined by VA in April 2002.  
During the examination he reported to the reviewing physician 
that he sustained a wound to his right shoulder during 
service which was incurred when his airplane was shot down 
and a metal fragment struck him in this area.  He reported 
that the metal fragment dislodged itself from his arm on its 
own with only minimal bleeding.  Examination revealed a 
small, healed scar measuring approximately 1centimeter, 
located on his right arm distal to his acromioclavicular 
joint and approximately 5.5 inches away from his right 
shoulder.  The shoulder was not tender on palpation and 
displayed normal range of motion with crackles on movement.  
The veteran reported that he began to experience right 
shoulder pain approximately 3 - 4 years earlier.  X-rays 
revealed findings which supported a diagnosis of arthritis of 
the right shoulder joint.  In his commentary the examining 
physician expressed his opinion that the right shoulder 
arthritis was not related to the injury of his right arm when 
it was struck by a metal fragment.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2003).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  38 C.F.R. 
§ 3.304(e) (2003).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 (2003) are also satisfied:

Avitaminosis.
Beriberi (including beriberi heart disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy associated with 
malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive neurosis).

Organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite.

Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where directly related to 
infectious 
causes.

[Note: For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.]

38 C.F.R. § 3.309(c) (2003).

We note that the veteran served in aerial combat and is a 
former POW who was incarcerated for a period of over one 
year.  The VA physician who examined the veteran in April 
2002 determined that his right shoulder arthritis was 
unrelated to his history of injury of his right arm from 
being struck by a metal fragment.  The veteran also indicated 
that he was never beaten by his German captors during his 
confinement as a POW.  However, we find that the veteran's 
account of being shot down while flying in an airplane prior 
to his capture to be credible.  It is also not implausible 
that his right shoulder sustained a traumatic injury in the 
course of this incident, as he also sustained a metal 
fragment wound to his right arm.  Certainly, a traumatic 
injury of his right shoulder would not be inconsistent with 
the hardships of his combat service.  The veteran's service 
as a former POW also meets the requirements for us to find, 
in accordance with the provisions of 38 C.F.R. § 3.304(e), 
that his right shoulder arthritis is post-traumatic in 
etiology.  The X-ray films establish the presence of an 
arthritic process affecting his right shoulder and manifested 
by joint pain, thereby indicating that it is at least 
minimally compensably disabling.  The objective evidence is 
otherwise absent for showing that the arthritis of the right 
shoulder was the result of some intercurrent injury which 
occurred after his period of service.  Therefore, resolving 
all doubt in favor of the veteran we find that service 
connection is warranted for arthritis of his right shoulder.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This grant is 
subject to the applicable laws and VA regulations which 
govern awards of VA compensation benefits.


ORDER

Service connection for arthritis of the right shoulder is 
granted.


REMAND

Propriety of an initial 10 percent evaluation for GERD.

It is well established that a proper rating examination must 
take into account a review of the relevant information in the 
claims folder.  In this case additional service medical 
records were added to the claims folder in July 2003, after 
the veteran's VA examination.  For this reason, the veteran 
must be given a new examination, and the examining physician 
must have an opportunity to review the entire claims folder, 
including the recently-acquired service medical records, in 
connection with the examination.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following actions:

1.  The veteran should be scheduled for 
a medical examination by the appropriate 
specialist to assess the severity of his 
service-connected GERD.  The examiner 
should review the pertinent medical 
history contained within the veteran's 
claims folder prior to the examination.  
When presenting his/her assessment of 
the severity of the veteran's GERD, the 
examiner should address the following 
questions:

(a.)  Are the symptoms of GERD 
manifested by pain, vomiting, 
material weight loss and 
hematemesis or melena with moderate 
anemia, or other symptom 
combinations productive of severe 
impairment of health?



(b.)  Are the symptoms of GERD 
manifested by persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable 
impairment of health?

(c.)  Are the symptoms of GERD 
manifested by two or more of the 
above symptoms but with less 
severity?

2.  After the above action is undertaken 
the RO should ensure that all notice and 
duty-to-assist provisions are properly 
applied in the development of the 
veteran's claim.  Then RO should 
readjudicate the issue regarding the 
propriety of the initial 10 percent 
evaluation for GERD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and allowed an opportunity 
to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



